Case 2:11-cv-07128-SDW-SCM Document 242 Filed 03/13/20 Page 1 of 2 PageID: 4227




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  MARK LEYSE, on behalf of himself and all
  others similarly situated,
                                                        Civil Action No. 11-7128 (SDW) (SCM)
                        Plaintiff,
  v.                                                    ORDER

  BANK OF AMERICA, NATIONAL                             March 13, 2020
  ASSOCIATION,
                        Defendant.



 WIGENTON, District Judge.

        This matter having come before this Court on Defendant Bank of America, National

 Association’s (“Defendant”) Motion for Summary Judgment pursuant to Federal Rule of Civil

 Procedure (“Rule”) 56 and Motion to Strike Plaintiff Mark Leyse’s (“Plaintiff”) Expert, as well as

 Plaintiff’s Motion for Class Certification pursuant to Rule 23 and Motion to File a Second

 Amended Complaint, and this Court having considered the parties’ submissions, for the reasons

 stated in this Court’s Opinion dated March 13, 2020,

        IT IS on this 13th day of March, 2020,

        ORDERED that Defendant’s Motion for Summary Judgment is GRANTED, and

        ORDERED that Defendant’s Motion to Strike, Plaintiff’s Motion to File a Second

 Amended Complaint, and Plaintiff’s Motion for Class Certification are DISMISSED AS MOOT.

        SO ORDERED.
Case 2:11-cv-07128-SDW-SCM Document 242 Filed 03/13/20 Page 2 of 2 PageID: 4228



                                                s/ Susan D. Wigenton_______
                                                SUSAN D. WIGENTON
                                                UNITED STATES DISTRICT JUDGE



 Orig:       Clerk
 cc:         Hon. Steven C. Mannion, U.S.M.J.
             Parties




                                           2
